Citation Nr: 0424472	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  He served in Vietnam for a year in the infantry and 
was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A personal hearing was held at the RO in April 2000.  A 
transcript of that hearing is in the claims file.

Although the RO adjudicated the previously denied service 
connection claim for PTSD on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
and the decision became final.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the pertinent issues on the title page as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD, as well as entitlement to 
service connection for PTSD.

In December 2003, the veteran was hospitalized due to a 
cerebrovascular accident and by rating action in May 2004, 
the RO held that he was entitled to pension benefits, to 
include special monthly pension based on the need for aid and 
attendance.


FINDINGS OF FACT

1.  In a decision dated in February 1992 the RO denied the 
veteran's claim for service connection for PTSD, based upon a 
finding that the evidence did not provide any diagnosis of 
PTSD.  The veteran disagreed with this decision, but failed 
to perfect his appeal.

2.  Evidence added to the record since the February 1992 
rating decision, including an August 1998 private medical 
opinion, VAMC mental health clinic treatment records, and the 
April 2000 personal hearing testimony, provides new evidence 
which bears directly and substantially upon the specific 
matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran engaged in combat with the enemy during 
service in Vietnam and there is medical evidence that he 
suffers from PTSD as a result of such service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
light of the favorable determination to reopen his claim and 
grant him the benefit he has claimed, there is no need for 
the Board to discuss compliance with the VCAA.

Background.  In a February 1992 rating decision the RO denied 
the veteran's claim for service connection for PTSD, based 
upon a finding that the evidence did not provide any 
diagnosis of PTSD.  The veteran disagreed with this decision, 
but failed to perfect his appeal.

In a statement dated in August 1998, Jose A. Juarbe, M.D., 
noted that the veteran had served in combat in Vietnam and 
had been under fire on many occasions.  Dr. Juarbe stated 
that the veteran described stressors that he had experienced 
during his service in Vietnam, including the death of a four 
year old girl.  Dr. Juarbe also noted that since the 
veteran's discharge from service he had had nightmares of the 
war, including the death of the four year old girl.  Dr. 
Juarbe detailed symptoms which supported the diagnosis of 
PTSD and concluded that the veteran "is suffering from PTSD 
related to and due to his service in Vietnam War."

In a VA examination in September 1998, the examiner noted 
that she reviewed the medical records and claims folder.  The 
veteran had no psychiatric hospitalizations.  He had 
irregular psychiatric care because he had been in jail.  The 
examiner noted that she had previously examined the veteran 
in 1991 and diagnosed him with substance abuse disorder and 
anxiety.  The examiner provided diagnoses of depression with 
some anxiety, substance abuse disorder in apparent remission, 
and antisocial personality features.

In an April 2000 personal hearing at the RO, testimony was 
offered by Dr. Juarbe, acting as an expert witness.  Dr. 
Juarbe testified that he did an evaluation of the veteran in 
August 1998.  He also interviewed the veteran on several 
occasions and elicited from the veteran a description of his 
experiences in Vietnam, including the death of the 4 year old 
girl.  In addition he noted the veteran reported being 
captured along with another soldier for about 3 days.  The 
veteran also reported that several friends were killed near 
him.  Dr. Juarbe described the symptoms the veteran 
experienced after his release from service and the problems 
he had had with relationships and maintaining employment.  
Dr. Juarbe indicated that the veteran had used cocaine as an 
antidepressant and that the veteran's depression was 
secondary to or a symptom of his PTSD.  Dr. Juarbe stated the 
following:  "I insist that the main diagnosis is PTSD."

In a VA examination in July 2000, the examiner noted that she 
reviewed the medical records and claims folder.  The examiner 
stated the following:  "The veteran described situations and 
incidents that he experienced but they were not considered 
stressors in the sense that they are not the reason for this 
veteran's present emotional problem."  The current diagnoses 
were alcohol dependence, substance abuse disorder, mixed, and 
depressive disorder, NOS.

The records also contain VA clinical treatment records, 
including a December 1999 mental health clinic entry noting 
that "the patient present active symptoms of PTSD and 
depression."

I.  New and material evidence to reopen a claim for PTSD.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Since the veteran's request to reopen his 
claim for service connection for PTSD was received prior to 
August 29, 2001, the amended version of 38 C.F.R. § 3.156(a) 
does not apply in this case.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that the evidence added to the 
claims file since the February 1992 rating decision, 
including the August 1998 medical opinion and April 2000 
testimony by Dr. Juarbe, as well as the December 1999 VAMC 
mental health clinic report constitutes new evidence which 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes new medical opinions and diagnoses of 
PTSD.  The credibility of this evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. 510.  As this evidence was not of record 
at the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, it is "new and material" and the claim is reopened.

II.  Service connection for PTSD.  

Having reopened the veteran's claim, the underlying issue 
must now be adjudicated.  The Board notes that the RO had 
reopened the veteran's claim and adjudicated it on a de novo 
basis.  Accordingly, the Board may proceed to consider the 
issue of the veteran's entitlement to service connection for 
PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

The veteran asserts that he presently has PTSD that resulted 
from stressors he experienced during his service in Vietnam.  
The veteran's service records reveal that he was awarded the 
CIB.  In addition he currently has been diagnosed with PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran's receipt of the CIB establishes that he was 
exposed to combat stressors in service.  

There is no evidence that definitively establishes that the 
events described by the veteran occurred, as the veteran has 
described them, particularly being captured by the enemy for 
3 days and then released.  However, the Board emphasizes that 
the Court has held that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Since the veteran was awarded the CIB, the Board accepts the 
assertion that he was in fact exposed to combat with the 
enemy.  The veteran has a current, valid diagnosis of PTSD, 
as reflected in the August 1998 medical opinion and the April 
2000 personal hearing testimony by Dr. Juarbe.  The diagnosis 
is supported by VAMC clinical records which confirm that he 
manifested active symptoms of PTSD.  Dr. Juarbe has concluded 
that the veteran's PTSD is related to his service in Vietnam.  

A VA physician has examined the veteran in 1991, 1998 and 
again in 2000, and on each occasion concluded that the 
veteran does not meet the criteria for a diagnosis of PTSD.  
However, Dr. Juarbe has also examined and interviewed the 
veteran on several occasions and has concluded that the 
veteran does meet the criteria for a diagnosis of PTSD.  Dr. 
Juarbe has provided a detailed description of the in-service 
stressors and the post-service symptoms upon which the 
diagnosis is based.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
view of the above, the Board is of the opinion that the 
evidence in this case is in relative equipoise as to whether 
or not the veteran meets the criteria for a diagnosis of 
PTSD.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that there is competent medical evidence 
establishing a diagnosis of PTSD and linking this disorder to 
the veteran's service.  Having considered the evidence of 
record, as well as the applicable laws and the pertinent 
judicial precedents cited above, the Board finds that 
entitlement to service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD, is reopened 
and granted.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



